Citation Nr: 1515399	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to an increased rating for the Veteran's service-connected spine disability was raised by the RO in a March 2015 deferred rating decision in response to hospital reports indicating lumbar spine procedures on March 10, 2015.  Since the RO has not adjudicated this issue in the first instance, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination and to refer the claim to the Director, Compensation and Pension Service, for consideration of extraschedular TDIU.

The Veteran filed a claim for TDIU.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2014); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

In this case, the Veteran's service connected disabilities do not meet the schedular criteria as his combined disability rating is only 40 percent.  However, the relevant regulation provides that if the required percentage requirements for TDIU are not met on a scheduler basis, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disorders, then the Director, Compensation and Pension Service, should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board may not award a TDIU on an extraschedular basis in the first instance.

The Veteran submitted reports from Dr. H.S. and Dr. S.B., both dated September 2014, which indicate that the Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  The Board also observes that according to a March 2015 rating deferral, the Veteran had lumbar spine procedures on March 10, 2015, which could impact his rating for his service-connected spine disability.  Given the foregoing, the Board finds that a remand is warranted to schedule a VA examination to determine the current severity of his service-connected back disability and for the referral of the TDIU claim to the Director, Compensation and Pension Service, for consideration of an extraschedular TDIU. 

Accordingly, the case is REMANDED for the following action:

1. Obtain information concerning the Veteran's educational and occupational history.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected spine disability.  The examiner must be provided access to the Veteran's electronic records on VBMS and Virtual VA and must indicate that these records have been reviewed.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must report all symptomatology related to the Veteran's service-connected spine disability in detail, to include opining whether it is at least as likely as not (50 percent or greater probability) that the lumbar spine procedures conducted on March 10, 2015 are related to the Veteran's service-connected spine disability.

The examiner should provide a complete description of the effects of the service-connected spine disability on the Veteran's ordinary activity, including employment.

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected spine disability and furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activity which includes employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes, for example, standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In the opinion, the examiner must address the reports from Dr. H.S. and Dr. S.B., both dated September 2014.  All opinions must be supported by rationale.

3. Conduct any additional development, to include scheduling a VA examination to determine the current severity of the Veteran's service-connected chronic adjustment disorder with depressed mood if necessary (i.e. evidence is submitted showing or indicating a worsening of the condition since the May 2014 VA examination, etc.).

4. After all development has been completed, readjudicate the claim for TDIU.  If the schedular criteria are not met, forwarded the claim to the Director of the Compensation and Pension Service for consideration of an extraschedular TDIU.

5. If TDIU remains denied, then send the Veteran and his representative a supplemental statement of the case and allow an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




